DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 10/30/2020 has/have been considered.

Response to Amendment
Amendment filed on 12/2/2020 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The newly added feature in claims 1 and 7 is now being rejected with the newly incorporate reference of Wallen et al., as shown below. Therefore, the claims are not yet in condition for allowance, and are still rejected as shown below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0098761; hereinafter Lee) in view of Martin (US 2017/0013551) in further view of Wallen et al. (US 2015/0282052; hereinafter Wallen).

Regarding claims 1 and 7, Lee discloses a base station that supports a normal coverage mode and an enhanced coverage mode, comprising: 
circuitry which, in operation, generates a message that includes a cell selection criterion; and 
a transmitter which, in operation, transmits, to a user equipment, a signal to perform measurements for cell selection or reselection, and the generated message, 
wherein the user equipment utilizes the cell selection criterion with at least one of a first minimum required RX value Qrxlevmin or a first minimum required quality level Qqualmin, in case the cell selection criterion is utilized in the normal coverage mode ([0177]-[0178]: switching to enhanced coverage mode by decoding ePBCH when Reference receive power (RSRP) goes below a certain threshold), and 

or a second minimum required quality level Qqualmin that is separately defined from the first minimum required quality level Qqualmin, which are specific for the enhanced coverage mode, in case the cell selection criterion which is utilized in the normal coverage mode is not fulfilled for a selected or reselected cell by the user equipment. 
However, Martin does disclose the limitation of the user equipment utilizes the cell selection criterion with at least one of a second minimum required RX value Qrxlevmin that is separately defined from the first minimum required RX value Qrxlevmin or a second minimum required quality level Qqualmin that is separately defined from the first minimum required quality level Qqualmin, which are specific for the enhanced coverage mode, in case the cell selection criterion which is utilized in the normal coverage mode is not fulfilled for a selected or reselected cell by the user equipment ([0089]-[0096]: the use of multiple thresholds to operate in normal and enhanced coverage mode; the use of the first Qrxlevmin and a new Qrxlevmin to determine mode operations).
It would have been obvious before the effective filing date of the claimed invention Martin’s disclosure to provide improved connections knowing when to operate in enhanced mode.

selects or reselects a cell among the detected candidates cells on the basis of stored information on cells being previously selected or reselected successfully in at least one of the normal coverage mode or the enhanced coverage mode and the cell selection criterion.
However, Wallen does disclose the feature of wherein the user equipment:	detects candidate cells from a plurality of cells, and
selects or reselects a cell among the detected candidates cells on the basis of stored information on cells being previously selected or reselected successfully in at least one of the normal coverage mode or the enhanced coverage mode and the cell selection criterion ([0043], [0044], [0050]: wherein the UE uses previously connected network frequencies to scan and connect to said network).
It would have been obvious before the effective filing date of the claimed invention to incorporate Wallen’s disclosure to prioritize certain network frequencies that have been known to be operable.  

Regarding claim 2, Martin discloses the base station according to claim 1, wherein the second minimum required RX value Qrxlevmin is lower than the first minimum required RX value Qrxlevmin, and the second minimum required quality level Qqualmin is lower than the first minimum required quality level Qqualmin ([0093]: the use of new Qrxlevmin to reduce threshold). 
Regarding claim 3, Lee discloses the base station according to claim 1, wherein the stored information that indicates whether or not at least one of a plurality of candidate cells supports the detection of candidate cells from the plurality of cells utilizing the enhanced coverage mode, and the selection or reselection of the cell among the detected candidate cells utilizing the enhanced coverage mode ([0177]: wherein if the WTRU onle uses enhancement mode to receive/decode ePBCH). 
Regarding claim 4, Lee discloses the base station according to claim 3, wherein, in case of utilizing the enhanced coverage mode, the selection and reselection of the cell among the detected candidate cells includes ranking each of the candidate cells on a basis of a measured cell RX level value or a measured cell quality value ([0155]: use of ranking indicator to apply coverage extension mode). 
Regarding claim 5, Lee discloses the base station according to claim 3, wherein the stored information includes at least one of: a physical cell identifier (PCI) ([0060], [0158]: use of PCI), a carrier frequency of a radio frequency (RF) channel, a radio access technology (RAT), a band corresponding to the RAT, or a frequency priority. 
Regarding claim 6, Lee discloses the base station according to claim 1, wherein the generated message is broadcasted by system information block information([0071], [0076], [0198]: the use of SIB). Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644